DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0201311 (hereinafter “Lau”), in view of U.S. Publication No. 2015/0003330 (hereinafter “Morita”), alternatively in further view of U.S. Publication No. 2020/0178043 (hereinafter “Cavalcanti”) or U.S. Publication No. 2016/0234802 (hereinafter “Yang”)1.

Regarding claims 1, 9, and 17: Lau teaches a first access point (AP) comprising: a memory configured to store instructions; and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: 
send a buffer indication to one or more second APs to instruct the one or more second APs to buffer first data that comprises data of a station (STA) (See, e.g., figure 1, [0043]-[0049], [0058]-[0060]; a base station 108 instructs caching control component regarding caching data for a user equipment device); 
send the first data to the STA (See, e.g., [0049], [0060]; data is sent to user equipment device); 
determine, based on the response frame, to initiate a joint transmission procedure; send a joint transmission indication to at least one third AP of the one or more second APs in response to determining to initiate the joint transmission procedure, wherein the joint transmission indication instructs the at least one third AP to send second data to the STA, wherein the second data comprises at least some of the first data; and send the second data (See, e.g., [0039]-[0041], [0047]-[0048], [0060]-[0061], and [0064]-[0065]; BS 108 determines whether data is cached for joint transmission; DL transmission schedules are coordinated, including times for output).
	Lau does not explicitly state receiving a response from the STA in response to the first data. Also, Lau may teach or imply (See, e.g., [0060]), but does not explicitly state joint transmission at a same time. However, Morita teaches a system that overlaps many of the teachings of Lau (See, e.g., CoMP functionality starting at [0096] and [0129]), and further teaches STA response and JT timing functionality (See, e.g., [0007], [0097]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Morita, such as the HARQ/ACK and/or CoMP functionality, within the system of Lau, in order to improve error-control and throughput.
	Lau modified by Morita may teach or imply the claimed “joint transmission indication” (e.g., by virtue of control signaling for coordinated transmissions). To the extent this feature is not inherent to the system of Lau modified by Morita, Cavalcanti nevertheless teaches the triggering of coordinated communication messages (i.e. the transmission of a “joint transmission indication”) (See, e.g., [0049]-[0054]; note CCMsgs are triggered by control frames; note also joint transmission time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cavalcanti, such as the HARQ/ACK and/or CoMP functionality, within the system of Lau modified by Morita, in order to promote coordinated transmission efficiency.
	Alternatively to Cavalcanti, Yang teaches implementing joint transmission indication (See, e.g., [0362]-[0364], [0373]; note also [0277]-[0281]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yang, such as the HARQ/ACK and/or CoMP functionality, within the system of Lau modified by Morita, in order to promote coordinated transmission efficiency.
	The rationale set forth above regarding the access point of claim 1 is applicable to the access point and method of claims 9 and 17, respectively.

Regarding claims 2-4, 10-12, 18, and 19: Lau modified by Morita, and Cavalcanti or Yang, further teaches wherein the buffer indication comprises first identification information of the one or more second APs (i.e. claim 2); wherein the first AP and the one or more second APs belong to a coordination set, and wherein the first identification information is an identifier (ID) of the coordination set (i.e. claim 3); and wherein the buffer indication comprises second identification information of the STA (i.e. claim 4) (See, e.g., Lau [0057], [0105]; also Morita [0132]-[0134], [0152]-[0153], [0249]-[0251], [0303]-[0304]). The motivation for modification set forth above regarding claim 1 is applicable to claims 2-4.
The rationale set forth above regarding the access points of claims 2-4 is applicable to the access points and methods of claims 10-12, 18, and 19, respectively.

Regarding claims 5, 13, and 20: Lau modified by Morita, and Cavalcanti or Yang, further teaches wherein the first data comprises at least one media access control (MAC) service data unit (MSDU), and wherein the buffer indication comprises a first data unit identifier of the at least one MSDU (See, e.g., Yang figures 12, 15, and [0372]-[0373]). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
	The rationale set forth above regarding the access point of claim 5 is applicable to the access point and method of claims 13 and 20, respectively.

Regarding claims 8 and 16: Lau modified by Morita, and Cavalcanti or Yang, further teaches wherein the joint transmission indication further comprises at least one of the following: third identification information of the at least one third AP; fourth identification information of a second STA corresponding to the second data; or a second data unit identifier of a media access control (MAC) service data unit (MSDU) in the second data (See, e.g., the explanation set forth above regarding claims 1 and/or 5). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
	The rationale set forth above regarding the access point of claim 8 is applicable to the access point of claim 8.

Allowable Subject Matter
7.	Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
8.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lau is similar to the document cited in Applicant’s Information Disclosure Statement submitted January 26, 2021 (U.S. Patents, cite no. 2). Yang was cited in Applicant’s Information Disclosure Statement submitted July 26, 2021 (U.S. Patent Application Publications, cite no. 2).